SCHWAB, C. J.
The claimant in this workmen’s compensation case contends he is permanently and totally disabled. He injured his back in 1970. Eleven months after the accident a laminectomy was performed. No gross abnormality was found. He continues to complain of numerous and severe problems, but the many doctors who have treated or examined him, or both, evaluate his symptoms as being in large part subjective, and none rate him as severely physically disabled. The few objective findings supporting his complaints are not gross in character.
He is presently 40 years old, has his G.E.D. certificate, and psychological testing indicates that he functions at a bright normal to superior intellectual level with nonverbal materials and at a strong average level in the verbal area. We agree with the Workmen’s Compensation Board and the trial court that the award of 208 degrees for unscheduled disability was wholly adequate.
Affirmed.